     Case 3:21-cv-00898-K Document 1-1 Filed 04/19/21    Page 1 of 3 PageID 6


                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

HAMPTON & HARRISON LLC,                          §
   Plaintiff                                     §
                                                 §
V.                                               §      CIVIL ACTION NO. 3:21-cv-898
                                                 §
SENTINEL INSURANCE                               §
COMPANY LTD,                                     §
    Defendant                                    §


______________________________________________________________________________

               LIST OF ALL PARTIES AND COUNSEL OF RECORD
______________________________________________________________________________

     1. Hampton & Harrison LLC (Plaintiff)

        Represented by:

        David M. Anderson
        State Bar No. 24064815
        anderson@ccatriallaw.com
        Stephen P. Carrigan
        scarrigan@ccatriallaw.com
        State Bar No. 03877000
        Carrigan & Anderson, PLLC
        101 N. Shoreline Blvd., Suite 420
        Corpus Christi, Texas 78401
        (361) 884-4433 (Office)
        (361) 884-4434 (Facsimile)

     2. Sentinel Insurance Company (Defendant)

        Represented by:

        ATTORNEY-IN CHARGE:
        Martin R. Sadler
        Texas Bar No.: 00788842
        Federal ID No. 18230
        Sadler@litchfieldcavo.com
   Case 3:21-cv-00898-K Document 1-1 Filed 04/19/21        Page 2 of 3 PageID 7




      OF COUNSEL:
      E. R. Hamilton
      Texas Bar No.: 24068685
      Federal ID No.: 1322622
      HamiltonE@litchfieldcavo.com

      LITCHFIELD CAVO LLP
      One Riverway, Suite 1000
      Houston, Texas 77056
      Telephone: (713) 418-2000
      Facsimile: (713) 418-2001


                                     Respectfully submitted,

                                     /s/ Martin R. Sadler
                                     Martin R. Sadler
                                     Texas Bar No.: 00788842
                                     Federal ID No. 18230
                                     Sadler@litchfieldcavo.com
                                     LITCHFIELD CAVO LLP
                                     One Riverway, Suite 1000
                                     Houston, Texas 77058
                                     Telephone: (713) 418-2000
                                     Facsimile: (713) 418-2001

                                     ATTOERNEY-IN-CHARGE
                                     SENTINEL INSURANCE COMPANY



OF COUNSEL:

E. R. Hamilton
Texas Bar No.: 24068685
Federal ID No.: 1322622
HamiltonE@litchfieldcavo.com
LITCHFIELD CAVO LLP
One Riverway, Suite 1000
Houston, Texas 77058
Telephone: (713) 418-2000
Facsimile: (713) 418-2001
    Case 3:21-cv-00898-K Document 1-1 Filed 04/19/21                Page 3 of 3 PageID 8




                                CERTIFICATE OF SERVICE

       This is to certify that on this, the 19th day of April 2021, a true and correct copy of the
foregoing document was served on all known counsel of record by electronic transmission,
pursuant to the Federal Rules of Civil Procedure and applicable Local Rules, as follows:

Carrigan & Anderson, PLLC
David M. Anderson
anderson@ccatriallaw.com
Stephen P. Carrigan
scarrigan@ccatriallaw.com
101 N. Shoreline Blvd., Suite 420
Corpus Christi, Texas 78401
(361) 884-4434 (Fax)


                                                    //s// Martin R. Sadler //s//
                                                    Martin R. Sadler
